DANA, J.
[¶ 1] Donald Veader appeals from a judgment entered in the Superior Court (Washington County, Mead, J.) granting the Pembroke School Committee a permanent injunction prohibiting Veader’s service on the Committee and declaring his seat vacant. Veader contends that the Superior Court erred in finding that 20-A M.R.S.A. § 1002(4) (Supp.2001), which prohibits his service on the Committee while another school within the same school union employs his spouse, does not violate his and the voters’ constitutional rights.1 Although Veader has standing to assert the constitutional rights of Pembroke voters, section 1002(4) does not unconstitutionally restrict either their or his First and Fourteenth Amendment rights to free speech, association, and equal protection.
[¶ 2] Because candidates’ and voters’ rights are inextricably bound, Anderson v. Celebrezze, 460 U.S. 780, 786, 103 S.Ct. 1564, 75 L.Ed.2d 547 (1983) (citing Bullock v. Carter, 405 U.S. 134, 143, 92 S.Ct. 849, 31 L.Ed.2d 92 (1972)), Veader has standing to assert the Pembroke voters’ constitutional rights. See Mancuso v. Taft, 476 F.2d 187, 190 (1st Cir.1973). Analyzing section 1002(4) within the framework established by the United States Supreme Court in Anderson, however, the injury to Veader’s and the Pembroke voters’ rights is minimal, the state’s interest in maintaining public confidence in elected officials by eliminating conflicts of interest is significant, and no less restrictive alternatives will resolve the conflict of interest presented. See Anderson, 460 U.S. at 789, 103 S.Ct. 1564. Thus, section 1002(4) survives Veader’s First Amendment challenge.
[¶ 3] With respect to Veader’s Fourteenth Amendment challenge, section 1002(4) does not burden a suspect class or fundamental right, and the statute is rationally related to the legitimate public interest of preventing conflicts of interest *626and maintaining public trust in elected officials. See Kentucky Dep’t of Educ. v. Risner, 913 S.W.2d 327, 329 (Ky.1996). It is neither overly broad, nor underinclusive and draws a rational distinction between spouses, whose finances are typically interdependent, and other family members or colleagues. See id.
[¶ 4] Injunctive relief is appropriate. See Walsh v. Johnston, 608 A.2d 776, 778 (Me.1992).
The entry is:
Judgment affirmed.

. 20-A M.R.S.A. § 1002(4) (Supp.2001) provides: "[a]n employee or the spouse of an employee of a school administrative unit may not serve on the school bpard of another school administrative unit when the 2 school administrative units are members of the same school union and have the same superintendent of schools.”